Case 1:15-cr-00462-JKB Document 451 Filed 05/06/21. Page 1 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA *

v. * CRIM. NO. JKB-15-0462
RAYMOND AIGBEKAEN, *

Defendant. *

* te * * * i x * *

MEMORANDUM AND ORDER
On February 9, 2017, Defendant Raymond Aigbekaen was convicted of various offenses
related to sex trafficking and interstate prostitution. (ECF No. 228.) Now pending before this
Court are Aigbekaen’s two Motions for Extension of Time to File a § 2255 motion (ECF Nos.
438, 450), as well as his Motion Seeking Judicial Notice (ECF No. 435). No hearing is
necessety. See Local Rules 105.6, 207 (D. Mad. 2018). For the reasons set forth below, all three
of Augtiekaen’s motions will be DENIED.

i Motion for Extension

On March 22, 2021, Aigbekaen moved for an extension of time to file a § 2255 motion,
contending that “[t]he deadline is fast approaching and the institution is still on LOCKDOWN.”
(ECF No. 438 at 1 (emphasis in original).) While this Court recognizes the challenges posed by
the COVID-19 pandemic, Aigbekaen has not made a sufficient showing to justify an extension
of the strict deadline for filing § 2255 motions.

Under 28 U.S.C. § 2255(a), a prisoner in custody may seek release on the grounds “that
the sentence was imposed in violation of the Constitution or laws of the United States, or that the

court was without jurisdiction to impose such sentence, or that the sentence was in excess of the

 
Case 1:15-cr-00462-JKB Document 451 Filed 05/06/21 Page 2of5

maximum authorized by law, or is otherwise subject to collateral attack.” A § 2255 motion must
be brought within one year of the date on which a judgment of conviction becomes final. Id.

§ 2255(f)(1). A federal court may equitably toll this one-year deadline in “rare instances
where—due to circumstances external to the party’s own conduct—it would be unconscionable
to enforce the limitation against the party” seeking § 2255 relief. Harris y. Hutchinson, 209 F.3d
325, 330 (4th Cir. 2000). Equitable tolling of petitions for collateral review is available only
when a petitioner shows ““(1) that he has been pursuing his rights diligently, and (2) that some
extraordinary circumstance stood in his way’ and prevented timely filing.” Holland v. Florida,
560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544 U.S, 408, 418 (2005)).

A petitioner cannot meet his burden of establishing that a court should apply the doctrine
of equitable tolling simply by making a passing reference to the pandemic or the resulting
lockdown. Instead, a petitioner must show: (1) he has been diligently working to file a § 2255
motion on time, and (2) how COVID-19 specifically prevented him from filing this motion on
time, See, e.g., Willard v. Indus. Air, Inc., Civ. No. TDS-20-0823, 2021 WL 309116, at *4
(M.D.N.C. Jan. 29, 2021) (“[C]ourts that have considered the issue have not found that the
COVID-19 pandemic justifies equitable tolling absent a corresponding showing that the
pandemic prevented the plaintiff from timely filing suit.”); Stanley v. Saul, Civ. No. SRB-20-
0499, 2020 WL 6140552, at *4 (W.D. Mo. Oct. 19, 2020) (refusing to equitably toll a filing
deadline when “Plaintiff... does not specifically explain how COVID-19 shutdowns or related
issues prevented her from [filing].”).

Aigbekaen does not meet either of the two requirements for equitable tolling of the strict
one-year deadline for filing a § 2255 motion. First, Aigbekaen does not allege that he diligently

worked to file a § 2255 motion on time. The fact that his first Motion for Extension is dated

 
Case 1:15-cr-00462-JKB Document 451 Filed 05/06/21 Page 3of5

March 12, 2021, which is nine days after the one-year deadline for filing a § 2255 motion,
implies that he has not been diligently working on a § 2255 motion in good faith over the past
year. Second, simply alleging that his “institution is still on LOCKDOWN” does not satisfy
Aigbekaen’s burden of showing how COVID-19 specifically impeded him from meeting the
one-year deadline. See Willard, 2021 WL 309116, at *4—*5 (internal citation omitted) (holding
that, when an inmate cites “‘the ‘chaos created by the pandemic’ to support his argument for
equitable tolling,” and even “suggests—but does not assert—that due to the pandemic he was
unable to obtain a lawyer and was impeded in filing his claim due to lack of internet access,” the
inmate “fail[s] to demonstrate that he exercised due diligence in pursuing his rights” and does
not qualify for equitable tolling of the § 2255 motion).

it. Motion Seeking Judicial Notice

In the form of a Motion Seeking Judicial Notice, Aigbekaen also argues that the Court
erred in sentencing him to 180 months’ imprisonment. (See ECF No. 435.) More specifically,
Aigbekaen disagrees with the Court’s imposition of a sentencing enhancement on the grounds
that he exercised a leadership role in the sex trafficking offense for which he was convicted. (Ud.
at 2.)

A defendant may challenge his sentence only through certain prescribed avenues,
primarily 28 U.S.C. § 2255 and 18 U.S.C. § 3582. As described above, § 2255 is a means of
collaterally attacking an unlawful sentence, and Aigbekaen’s motions seeking an extension of
time to file a § 2255 motion clearly indicate that he did not intend for this Motion Seeking
Judicial Notice to be evaluated under § 2255. Section 3582 states that courts “may not modify a
term of imprisonment once it has been imposed,” unless specific exceptions apply. In short,

these exceptions are for defendants (1} who have presented extraordinary and compelling reasons
 

Case 1:15-cr-00462-JKB Document 451 Filed 05/06/21 Page 4of5

for their carly release; (2) who have “provided substantial assistance in investigating or
prosecuting another person;” or (3) whose sentencing range has been reduced by the U.S.
Sentencing Commission. See 18 U.S.C. § 3582(c); Fed. R. Crim. P. 35(b).

This motion is not the proper avenue for questioning the Court’s findings of fact and
legal conclusions during the sentencing process, as Aigbekaen does not demonstrate that he fits
within any of the above exceptions. Even if this motion had been properly filed under the correct
sentencing statute, the motion provides the Court with no grounds to conclude that the Court’s
judgment in this case was improper or unlawful. Although Aigbekaen begins his motion by
stating that there have been “some changes in the law” (ECF No. 435 at 1), he does not identify
any changes in the sentencing laws,! let alone a change that pertains to the factors underlying his
specific sentence.”

Because Aigbekaen’s Motion Seeking Judicial Notice provides no legal basis for this
Court to alter Aigbekaen’s sentence, it will be denied.

HI Conclusion
Accordingly, it is hereby ORDERED:
1. Aigbekaen’s Motion Seeking Judicial Notice (ECF No. 435) is DENIED.

2. Aigbekaen’s first Motion for Extension of Time to File a § 2255 Motion (ECF No. 438)

is DENIED.

 

' Aigbekaen cites a recent Southern District of New York case considering the leadership sentencing enhancement,
but this decision constitutes persuasive—not binding—authority. A recent district court case reaching a contrary
conclusion from this case—based on different facts—is not considered a change in federal sentencing law that
justifies resentencing.

? Aigbekaen also argues that, because his sentence was based on aggravating factors that “were not presented to the
jury,” his sentence violated the Supreme Court’s requirement that facts that increase a defendant’s mandatory
minimum sentence must be found by a jury, not a judge. See Alleyne v. United States, 570 U.S. 99, 108 (2013).
Aigbekaen takes issue with “four points” underlying his sentence, but does not identify what those points are.
Similarly, Aigbekaen does not identify any facts that this Court improperly found at sentencing. In fact, in
sentencing Aigbekaen, this Court drew heavily on the facts that the jury found at trial. (See Sentencing Tr., ECF No.
262.)

4

 
Case 1:15-cr-00462-JKB Document 451 Filed 05/06/21 Page5of5

3. Aigbekaen’s second Motion for Extension of Time to File a § 2255 Motion (ECF No.

450) is DENIED.

DATED this _ day of May, 2021.

BY THE COURT:

Dome K (DLL

 

James K. Bredar
Chief Judge

 

 
